Citation Nr: 1535648	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-33 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative disease.

3.  Entitlement to a rating in excess of 10 percent for left knee degenerative disease.

4.  Entitlement to a rating in excess of 10 percent for residuals of a left wrist injury.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.




REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to December 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from November 2010, January 2011 and March 2011 rating decisions of the RO in St. Petersburg, Florida.  In January 2011, the Veteran filed a notice of disagreement (NOD), with respect to the November 2010 rating decision, addressing bilateral knee, left wrist and back disabilities; in February 2011, he filed an NOD with respect to the January 2011 rating decision, addressing migraine headaches; and, in April 2011, he filed an NOD with respect to the March 2011 rating decision, addressing PTSD.

In October 2012, the RO furnished the Veteran three statements of the case (SOC).  The Veteran filed substantive appeals (via VA Forms 9, Appeal to Board of Veterans' Appeals), perfecting an appeal as to all claims  later that month.

In December 2012, the RO granted service connection for degenerative arthritis of the lumbar spine, assigning a 10 percent rating, effective March 5, 2010.  The service connection claim for back disability  is being formally dismissed, below. .

Because the Veteran disagreed with the initial rating assigned for PTSD and for migraine headaches, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119 126 (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In May 2015, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge; ; a transcript of that hearing is of record.

This appeal has been  processed  utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing system.

The Board's disposition of the claim for service connection for a back disability set forth below.  The claims for higher ratings for knee  and left wrist disabilities, as well as for  PTSD and migraine headaches are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, it is noted that the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, and that, during the May 2015 Board hearing, the Veteran's representative raised the matter of the Veteran's entitlement to TDIU.  As the Veteran's claim for a TDIU is based, in part, on the recently-service-connected lumbar spine disability (the assigned rating for which is not now before the Board), and this matter has not initially been adjudicated d by the AOJ, it is not properly before the Board.  Hence, the claim for a TDIU is referred to the AOJ for appropriate action.  

FINDING OF FACT

In a December 2012 rating decision, the RO awarded the Veteran r service connection for degenerative arthritis of the lumbar spine, thereby resolving the claim for service connection for back disability.


CONCLUSION OF LAW

As the December 2012 award of service connection for degenerative arthritis of the lumbar spine represents a grant of the benefit sought on appeal with respect to the claim for service connection for back disability,  there remains no case or controversy with respect to that issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

Although the Veteran perfected an appeal of the  November 2010 denial of service connection for a back disability, in a subsequent rating decision issued in December 2012, the RO granted service connection for degenerative arthritis of the lumber spine, thereby resolving the back claim.  Under these circumstances, the Board finds that the service connection claim for back disability , which was formerly in appellate status prior to December 2012, has been granted by the decision of the lower adjudicative body, fully resolving the Veteran's appeal as to this matter.  Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. §19.4.  In the absence of any justiciable question, the appeal of the claim for service connection for back disability must be dismissed.


ORDER

The appeal as to the claim for service connection for a back disability  is dismissed.


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the remaining claims is warranted.

During the Board hearing, in testimony and argument, the Veteran and his attorney have alleged that the Veteran's disabilities have worsened since the last examinations.  In view of such allegations of worsening disability , the Board finds that the current record is inadequate, and that more contemporaneous VA examinations-with appropriate clinical findings responsive to the applicable rating criteria-are  needed to properly evaluate the severity of each disability for which a higher rating is sought.   See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3159 (2014).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

The Veteran is hereby notified that failure to report to any  scheduled examination(s), without good cause, may well result in denial of the higher rating claims-particularly, the increased rating claims.   See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any  scheduled examination(s), the AOJ should obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.   

As for VA records, during the hearing, the Veteran reported that he receives regular treatment at the  VA Community Based Outpatient Clinic (CBOC) in Stockbridge, Massachusetts, and records from that facility dated up to April 2015 have been associated with the claims file.  Hence, the AOJ should obtain from the noted facility all outstanding, pertinent records since that date.  

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014; but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to include records of treatment for Dr. Foster, the Veteran's private physician (identified during the Board hearing).   

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.15 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the higher rating claims remaining on appeal. Adjudication of each claim should include consideration of whether staged rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found) is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Stockbridge CBOC all outstanding, pertinent records of evaluation and//or treatment of the Veteran  dated since  April 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney  a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records, to include records from Dr. Foster (identified during the Board hearing) .

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).   

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,  notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA mental disorders, neurological and joints examinations, each by an appropriate medical professional.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to each individual designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Each examiner most provide all examination findings (and test results, if any), along with complete, clearly-stated rationale for the conclusions reached.

Mental Disorders Examination-The examiner should identify and completely describe the extent, frequency, and severity of all current psychiatric symptomatology associated with the Veteran's PTSD, rendering specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  The examiner should also to provide an assessment of the impact of such symptoms on the Veteran's occupational and social functioning.  

Neurological Examination-The examiner should render findings as to the nature, frequency and severity of the Veteran's service-connected headaches.  The examiner should specifically indicate whether the Veteran suffers prostrating attacks, and if so, the frequency, severity and duration of any such attacks.  

Joints Examination--The examiner should take X-rays and conduct range of motion testing of both knees and the left wrist (expressed in degrees).  For each knee and wrist, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knees and wrist.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Also for each knee,  the examiner should  indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

Further, the examiner should indicate whether there is dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint; or whether there are symptoms associated with removal of the semilunar cartilage.

5.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination(s)-sent to him by the pertinent VA medical facility

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to any examination(s) scheduled in connection with the increased rating claim(s), in adjudicating the claim(s),  apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority (to include consideration of whether staged rating is warranted.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


